729 N.W.2d 841 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Raymond D. DAVIS, Defendant-Appellee.
Docket No. 133484. COA No. 276674.
Supreme Court of Michigan.
April 20, 2007.
By order of March 23, 2007, this Court granted immediate consideration and a stay of trial court proceedings. On order of the Court, the application for leave to appeal the March 22, 2007 order of the Court of Appeals is considered and, in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further ORDER that the stay entered by this Court on March 23, 2007, remains in effect until completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.